Case: 19-20833     Document: 00515992608         Page: 1    Date Filed: 08/24/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      August 24, 2021
                                  No. 19-20833
                                                                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Jaimian Rashaad Sims,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CR-455-2


   Before Davis, Haynes, and Oldham, Circuit Judges.
   W. Eugene Davis, Circuit Judge:
         A jury found Defendant, Jaimian Sims, guilty of sex trafficking a minor
   and conspiracy to sex traffic a minor. The district court imposed a life
   sentence. Sims appeals his conviction arguing that the evidence was
   insufficient to convict, and that certain rap videos were improperly admitted
   into evidence and shown to the jury. He also appeals his sentence arguing
   that he should not have received an enhancement based on his leadership role
   in the crime. For the reasons that follow, we AFFIRM.
Case: 19-20833      Document: 00515992608          Page: 2   Date Filed: 08/24/2021




                                    No. 19-20833


                               I. BACKGROUND
           Sims was a Houston-based rap artist (known as “Sauce Lean”) and
   pimp who associated with a group who called themselves “The Sauce
   Factory” (TSF). TSF members were allowed to use a large house called “the
   Mansion” which was owned by one of the top TSF members known as
   “Sauce Walka.” At some point between 2016 and 2017, Sims linked up with
   co-defendant Gary Shawn Haynes, Jr., who was a college football player.
   Haynes knew Sims was a pimp and wanted an opportunity to join that
   lifestyle.
           To get Haynes started, Sims instructed his girlfriend and co-
   defendant, Tabbetha Mangis, to find Haynes a “white girl” to work as a
   prostitute for Haynes. Mangis reached out to the 17-year-old minor victim,
   who throughout proceedings has been referred to as Jane Doe. Mangis knew
   Jane Doe as a friend of Mangis’s younger sister, and she knew that Jane Doe
   was 17 years old. Several text messages were exchanged between Jane Doe,
   Mangis, and Haynes, which resulted in Jane Doe agreeing to work as a
   prostitute for Haynes. Haynes also knew that Jane Doe was underage.
   Haynes picked up Jane Doe and brought her back to the Mansion where Jane
   Doe was taught the rules of prostituting.
           Shortly after her arrival at the Mansion, Haynes brought Jane Doe to
   the Express Inn motel where he provided Jane Doe fraudulent identification
   to obtain a room. Meanwhile, Sims had previously checked in to the Express
   Inn to oversee his own prostitutes. After Jane Doe’s initial check-in, she was
   relocated to a room in the Express Inn occupied by one of Sims’s prostitutes,
   referred to as Janet Doe. Janet Doe was instructed by Sims to teach Jane Doe
   how to make money— “help her,” make her “comfortable,” and “help her
   post ads.”




                                         2
Case: 19-20833      Document: 00515992608          Page: 3   Date Filed: 08/24/2021




                                    No. 19-20833


          Jane Doe then engaged in commercial sex for three days in which all
   money she earned from these activities was paid to Haynes. After the three
   days, on November 23, 2017, Jane Doe called the police and asked them to
   arrest her so that she could escape. The police arrived and recovered Jane
   Doe, and Sims and several prostitutes at the hotel were arrested.
          Sims was charged in a three-count superseding indictment with
   conspiracy to commit sex trafficking of minors (Count 1), sex trafficking of
   minors (Count 2), and sex trafficking by force, fraud, or coercion (Count 3).
   The case went to trial where a jury found Sims guilty of Counts 1 and 2 but
   not guilty of Count 3.
          During pretrial proceedings, Sims filed a motion in limine requesting
   that the Government not mention song lyrics in any audio or video recording
   from his rap songs and associated TSF acts. The district court decided to
   admit some videos but reserved final determination for trial. At trial, Sims
   objected to admission of the videos, but his objections were overruled and the
   videos, which graphically depicted and glorified guns, drugs, prostitution,
   pimping, and misogyny, were admitted and shown to the jury.
          Upon sentencing, the PSR recommended an advisory guidelines range
   of life imprisonment. Sims received a four-level adjustment in his offense
   level for being an organizer of criminal activity that involved five or more
   participants. Sims objected to this increase, but the objection was overruled.
   The district court sentenced Sims to life imprisonment with five years of
   supervised release. Sims timely appealed.
                                II. DISCUSSION
          Sims argues that the evidence is insufficient to support his conviction
   for sex trafficking of a minor because the Government failed to prove beyond
   a reasonable doubt that he sex trafficked a minor or aided anyone else in doing
   so. He contends that Haynes and Mangis orchestrated the sex trafficking of




                                          3
Case: 19-20833           Document: 00515992608             Page: 4      Date Filed: 08/24/2021




                                           No. 19-20833


   Jane Doe and that the Government did not prove that he knew or recklessly
   disregarded the fact that Jane Doe was under the age of 18 or that he had a
   reasonable opportunity to observe Jane Doe. He also contends that the
   evidence was insufficient to show beyond a reasonable doubt that he
   benefitted or received anything of value from the sex trafficking of a minor,
   nor did it show that he aided or abetted anyone in doing so. Similar arguments
   are made regarding the conspiracy conviction. Sims also challenges the
   admission of the rap videos at trial.
   A. Standard of Review
           When, as in this case, a defendant properly preserves the issue of
   evidentiary sufficiency, 1 this Court affirms the conviction “if, after viewing
   all the evidence and all reasonable inferences in the light most favorable to
   the prosecution, any rational trier of fact could have found the essential
   elements of the crime beyond a reasonable doubt.” 2 We consider “whether
   the inferences drawn by a jury were rational, as opposed to being speculative
   or insupportable, and whether evidence is sufficient to establish every
   element of the crime.” 3




           1
             After the Government rested its case, Sims moved for a judgment of acquittal on
   all counts under Federal Rule of Criminal Procedure 29. The motion was denied, but in his
   motion, Sims’s argument focused on the insufficiency of the evidence regarding his
   knowledge of Jane Doe’s age and how that knowledge was required for the conspiracy crime
   and the actual sex trafficking crime. This argument regarding knowledge of the minor
   victim’s age is also the focus of Sims’s argument on appeal. Therefore, Sims properly
   preserved his issue of evidentiary sufficiency.
           2
               United States v. Vargas-Ocampo, 747 F.3d 299, 301 (5th Cir. 2014) (en banc).
           3
               Id. at 302.




                                                 4
Case: 19-20833           Document: 00515992608              Page: 5        Date Filed: 08/24/2021




                                            No. 19-20833


   B. The Substantive Conviction
           To convict a defendant of sex trafficking a minor requires the
   government to establish that the defendant (1) “recruits, entices, harbors,
   transports, provides, obtains, advertises, maintains, patronizes, or solicits by
   any means a person; or . . . benefits, financially or by receiving anything of
   value” from the above described venture, and (2) knowledge that the person
   has not attained the age of 18 years. 4 The knowledge or mens rea requirement
   can be met in one of three ways: (1) actual knowledge; (2) reckless disregard
   of the minor’s age; or (3) a defendant’s reasonable opportunity to observe
   the minor. 5 The third option regarding observation of the victim has been
   characterized by this Court as a strict liability option for the Government. 6
           To prove that there was a conspiracy to sex traffic a minor, the
   Government must additionally show “beyond a reasonable doubt that an
   agreement existed to violate the law and each conspirator knew of, intended
   to join, and voluntarily participated in the conspiracy.” 7 The agreement may
   be tacit rather than explicit, “may be established solely by circumstantial
   evidence[,] and may be inferred from concert of action.” 8
           In this case, the jury was presented with sufficient evidence to
   conclude that Sims had a reasonable opportunity to observe Jane Doe. First,
   Janet Doe testified that Sims and Haynes together introduced her to Jane Doe


           4
               18 U.S.C. § 1591(a).
           5
               § 1591(a), (c).
           6
             “The better reading of § 1591(c) is that the government may prove that the
   defendant had a reasonable opportunity to view the victim in lieu of proving knowledge.”
   United States v. Copeland, 820 F.3d 809, 813 (5th Cir. 2016) (quoting United States v.
   Robinson, 702 F.3d 22, 31 (2d Cir. 2012)).
           7
               United States v. Chon, 713 F.3d 812, 818 (5th Cir. 2013).
           8
               Id. at 818–19 (internal quotation marks and citations omitted).




                                                   5
Case: 19-20833       Document: 00515992608            Page: 6      Date Filed: 08/24/2021




                                       No. 19-20833


   at the hotel. Although Jane Doe testified that only Haynes introduced her to
   Janet, the jury was allowed to weigh and assess credibility on this conflicting
   testimony. If the jury credited Janet Doe, an introduction where Sims was
   present supports a finding that Sims had ample time to observe Jane Doe.
          Second, Jane Doe testified that she saw Sims at the Express Inn, once
   while he was outside going up to the second floor, and once when Sims came
   into Jane Doe and Janet Doe’s room. When Sims came into the room, Jane
   Doe saw him briefly and then she went back to the bathroom and mirror area
   of the room while Sims spoke with Janet Doe. The jury could reasonably infer
   that if Jane Doe saw Sims while he was traversing the motel, then Sims likely
   also saw Jane Doe. More importantly, however, the jury was able to see
   photos of Jane and Janet Doe’s small room in the motel and conclude that
   Sims had a reasonable opportunity to observe Jane Doe when he came into
   the room.
          Additional circumstantial evidence was presented that could have
   aided the jury in determining that Sims recklessly disregarded Jane Doe’s
   age. Jane Doe testified that upon her arrival with Haynes at the motel, Haynes
   went “upstairs” at the motel to obtain a fraudulent I.D. for Jane Doe so she
   could rent a room. 9 Testimony revealed that Sims had a room on the second
   floor. Furthermore, Janet Doe testified that she had previously found an I.D.
   from her friend, Monica, in her room, and she gave the I.D. to Sims. She later
   saw that Jane Doe was using that I.D. The jury was entitled to infer from this




          9
            The Express Inn General Manager testified that guests were required to show ID
   and be 18 years old to rent a room.




                                             6
Case: 19-20833           Document: 00515992608           Page: 7       Date Filed: 08/24/2021




                                          No. 19-20833


   circumstantial evidence that Sims was providing fraudulent identification for
   Haynes to give to a minor (Jane Doe) so she could rent a room. 10
           With respect to Sims’s argument that the evidence was insufficient to
   show beyond a reasonable doubt that he benefitted from or received anything
   of value from sex trafficking a minor or that he aided or abetted anyone in
   doing so, the Government need not show this benefit element if it
   alternatively proves that the defendant “recruits, entices, harbors,
   transports, provides, obtains, advertises, maintains, patronizes, or solicits” a
   person under the age of 18, knowing the person will be caused to engage in a
   sex act. 11 The evidence supports a finding that Sims recruited Jane Doe by
   directing Mangis to get Haynes a “white girl” to work as a prostitute. His
   direction to Janet Doe to have Jane Doe stay with her at the motel to help her
   feel more comfortable so she would make money through prostitution also
   supports this conclusion that Sims participated in enticing her into
   prostitution.
           The evidence also supports the conspiracy conviction. Sims knew
   about the criminal conduct and voluntarily participated in it when he agreed
   to find Haynes a girl to pimp, directed Mangis to do the finding, and directed
   one of his girls, Janet Doe, to essentially teach Jane Doe how to prostitute for
   Haynes. Furthermore, as discussed previously, circumstantial evidence
   showed that Sims, in concert with Haynes, was a source of fraudulent
   identification for Jane Doe. Thus, a rational trier of fact could certainly




           10
              See United States v. Phea, 755 F.3d 255, 260 (5th Cir. 2015) (acknowledging that
   the lack of proper identification is some evidence that a jury can consider to conclude that
   a defendant recklessly disregarded a minor victim’s age).
           11
                See § 1591(a)(1).




                                                7
Case: 19-20833          Document: 00515992608              Page: 8      Date Filed: 08/24/2021




                                          No. 19-20833


   conclude that Sims, at least tacitly, voluntarily participated in Jane Doe’s
   trafficking with Mangis and Haynes.
   C. Admissibility of the Rap Videos
           Sims argues that rap videos admitted at trial were unfairly prejudicial
   and should have been excluded under Federal Rule of Evidence 403. 12 He
   contends that the lyrics to the music in the videos, which referred to women
   as “bitches” and “whores” and glorified the pimp lifestyle, including
   designer clothes, violence, weapons, money, drugs, jewelry, and “selling
   white bitches,” were fictional and did not depict his real life. At trial, the
   Government played three rap videos by TSF—“7:30,” “ALot of That,” and
   “Remix”—and questioned witnesses about the identities of the people in the
   videos and the phrases and imagery used in them.
           Under Rule 403, relevant evidence may be excluded if “its probative
   value is substantially outweighed by a danger of one or more of the following:
   unfair prejudice, confusing the issues, misleading the jury, undue delay,
   wasting time, or needlessly presenting cumulative evidence.” 13 A district
   court’s ruling as to Rule 403 is reviewed “with an especially high level of
   deference to the district court, with reversal called for only rarely and only
   when there has been a clear abuse of discretion.” 14 Courts apply Rule 403


           12
              Although a specific objection based on Rule 403 was not made at trial, Sims did
   argue in pretrial briefing that he objected to the videos as prejudicial under Rule 403.
   Because the district court considered this evidentiary issue several times and requested
   briefing on the issue, the fact that Sims argued Rule 403 during the course of litigating this
   evidentiary issue apprised the judge of the Rule 403 objection. See United States v. Polasek,
   162 F.3d 878, 883 (5th Cir. 1998). Thus, the Rule 403 issue is properly preserved for this
   appeal.
           13
                FED. R. EVID. 403.
           14
            United States v. Dillon, 532 F.3d 379, 387 (5th Cir. 2008) (internal quotation
   marks and citation omitted).




                                                 8
Case: 19-20833           Document: 00515992608               Page: 9          Date Filed: 08/24/2021




                                             No. 19-20833


   sparingly, 15 and the rule is “not designed to even out the weight of the
   evidence.” 16 “Rule 403’s major function is limited to excluding matter of
   scant or cumulative probative force, dragged in by the heels for the sake of its
   prejudicial effect.” 17 “Any error in admitting such evidence is subject to
   harmless error review, and reversal is not required unless there is a
   reasonable possibility that the improperly admitted evidence contributed to
   the conviction.” 18
           The admissibility of rap videos is an issue of first impression in our
   circuit. However, other circuits have analyzed the admissibility of rap videos
   under Rule 403. The general conclusion from courts that have considered
   this type of evidence is that explicit rap videos are probative and outweigh
   substantial prejudice when the defendant performs the song, describes events
   closely related to the crime charged, and the evidence is not cumulative. 19




           15
                United States v. Fields, 483 F.3d 313, 354 (5th Cir. 2007).
           16
              Baker v. Canadian Nat’l / Ill. Cent. R.R., 536 F.3d 357, 369 (5th Cir. 2008)
   (internal quotation marks and citation omitted).
           17
                Id. (internal quotation marks and citation omitted).
           18
            United States v. Williams, 620 F.3d 483, 492 (5th Cir. 2010) (internal quotation
   marks and citation omitted).
           19
               See United States v. Belfast, 611 F.3d 783, 793, 820 (11th Cir. 2010) (finding no
   abuse of discretion when defendant performed the song and described violence and killing
   that was pertinent to defendant’s charges under the Torture Act); United States v. Gamory,
   635 F.3d 480. 485–93 (11th Cir. 2011) (finding abuse of discretion in admitting videos
   performed by a non-defendant that corroborated the defendant’s general lifestyle but were
   cumulative of other testimony and highly prejudicial due to the violence, profanity, and
   general lawlessness); United States v. Stuckey, 253 F. App’x 468, 473–82 (6th Cir. 2007)
   (unpublished) (finding no abuse of discretion in admission of rap lyrics that described
   killing snitches and Government witnesses “wrapping them in blankets” and “dumping
   their bodies in the street,” which was exactly what the Government accused the defendant
   of doing); United States v. Hankton, 2016 WL 10950447 (E.D. La. 2016) (admitting one rap
   video but not another in a RICO murder in aid of racketeering case where the admissible




                                                   9
Case: 19-20833       Document: 00515992608             Page: 10      Date Filed: 08/24/2021




                                        No. 19-20833


           In this case, Sims performs in all three videos. Regarding the song,
   “7:30,” Mangis testified that 7:30 was made shortly after Sims was arrested
   for sex trafficking a minor. In 7:30, one verse contains the lyrics “While you
   was trying to be a top draft pick,” and then after a few lines says, “N[***a]
   trying to put the feds on me, but they won’t put me with the dead homies.”
   Mangis testified that these lyrics were about Haynes, the college football star
   trying to go to the NFL, who got Sims wrapped up in the present federal case.
   Given the timing of this song, the lyrics that describe the facts of this case,
   and the fact that Sims was in the video, we cannot say that the district court
   abused its discretion in admitting this video. This video connects Sims to
   Haynes in this particular case, and it depicts the use of firearms, which was
   highly relevant for the government’s case on Count 3, the force charge.
           In the video for “The Remix,” Sims and Sauce Walka flash guns and
   money while rapping about violence and pimping, generally. Mangis testified
   that the song was about Sims’s lifestyle. Similarly, “ALot of That” talks
   about “selling white bitches” and how rich and famous the performers are.
   The video depicts drug use and weapons. Although these videos speak only
   generally to the pimping lifestyle and are cumulative of testimony in that
   respect, the violence and weapons depicted in the videos are relevant to the
   force charge—that Sims sex trafficked by force, fraud, or coercion. We are
   not persuaded the district court abused its discretion in admitting these two
   videos. However, even if the district court erred in admitting these two




   video described a shooting that was the subject of the charge and the inadmissible video
   only generally referenced that the crime was on the news).




                                             10
Case: 19-20833         Document: 00515992608               Page: 11       Date Filed: 08/24/2021




                                            No. 19-20833


   videos, we are satisfied that the videos were not harmful to the defense, and
   any error was harmless. 20
   D. The Leadership Role
          Sims argues that the district court erred in imposing a four-level
   enhancement for his leadership role in the offense under U.S.S.G. § 3B1.1(a).
   He contends that there was no evidence adduced at trial that he told anyone
   to recruit an underage minor to prostitute, that he directed Jane Doe’s sexual
   conduct, that he directed Haynes to bring Jane Doe or any underage minor
   to Houston, or that he even spoke with Jane Doe. He contends further that
   statements in the PSR regarding his leadership role were not supported by
   trial testimony and were not reliable due to their inclusion in the PSR alone.
          Sims preserved this issue by objecting to this enhancement before
   sentencing. The district court overruled the objection. Generally, the finding
   of an aggravating role is reviewed for clear error and “need only be supported
   by a preponderance of the evidence.” 21
          “If the defendant was an organizer or leader of a criminal activity that
   involved five or more participants or was otherwise extensive,” his offense
   level is increased by four levels. 22 Factors relevant to the determination of
   whether a defendant qualifies as an organizer or leader under § 3B1.1(a)
   include: (1) the degree to which the defendant exercised decision-making
   authority; (2) the nature of the defendant’s participation in the offense’s
   commission; (3) the recruitment of accomplices; (4) the defendant’s claim of


          20
             See U.S. v McCann, 613 F.3d 486, 501 (5th Cir. 2010) (“[E]ven if the district
   court abused its discretion in admitting the text, any such error would have been
   harmless.”).
          21
               United States v. Fillmore, 889 F.3d 249, 255 (5th Cir. 2018).
          22
               § 3B1.1(a).




                                                 11
Case: 19-20833         Document: 00515992608             Page: 12   Date Filed: 08/24/2021




                                          No. 19-20833


   a right to a larger share of the crime’s fruits; (5) the degree of the defendant’s
   participation in planning or organizing the offense; (6) the nature and scope
   of the illegal activity; and (7) the degree of control and authority the
   defendant exercised over others. 23 A defendant’s role in the criminal activity
   “may be deduced inferentially from available facts.” 24
          Similar evidence that supports the convictions, as well as additional
   statements in the PSR, support the application of § 3B1.1(a) on clear-error
   review. Trial testimony regarding Sims’s directive to Mangis to find a “white
   girl” for Haynes and Sims’s directive to Janet Doe to allow Jane Doe to stay
   with her to help her become a prostitute and make her more comfortable and
   learn to earn money support the PSR’s findings regarding Sims’s leadership
   role and his decision-making authority and participation in planning. 25
   Uncontradicted facts provided in the PSR, as well as trial testimony itself,
   indicate that, at a minimum, Sims had a leadership role over Jane Doe, as
   described above; Haynes, who was being encouraged by Sims to become a
   pimp and who was being taught about pimping by Sims; Mangis, who was
   Sims’s girlfriend and employee; Deszmann Broussard (known as
   “Lucciani”) who drove Haynes to retrieve Jane Doe; and Janet Doe and
   Cassandra Cabrales, who were sex workers for Sims. 26 In light of the
   foregoing, trial testimony and the PSR support the § 3B1.1 enhancement by




          23
               § 3B1.1, comment. (n.4).
          24
             United States v. Guzman-Reyes, 853 F.3d 260, 265 (5th Cir. 2017) (internal
   quotation marks and citation omitted).
          25
               § 3B1.1, comment. (n.4).
          26
               § 3B1.1, comment. (n.4).




                                              12
Case: 19-20833          Document: 00515992608              Page: 13   Date Filed: 08/24/2021




                                            No. 19-20833


   a preponderance of the evidence, and thus Sims has not demonstrated clear
   error. 27
                                      III. CONCLUSION
           For the above reasons, we AFFIRM the conviction and sentence.




           27
                See Fillmore, 889 F.3d at 255.




                                                 13